MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                          FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                             Jun 10 2019, 8:50 am

court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Brian Woodward                                        Curtis T. Hill, Jr.
Public Defender’s Office                                 Attorney General of Indiana
Crown Point, Indiana
                                                         Laura R. Anderson
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Rolando Manuel Leal, Jr.,                                June 10, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2161
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Samuel L. Cappas,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         45G04-1703-MR-3



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2161 | June 10, 2019                 Page 1 of 11
                                       Statement of the Case
[1]   Rolando Manuel Leal, Jr. appeals his adjudication under Indiana’s criminal

      organization enhancement statute, Indiana Code Section 35-50-2-15 (2018),

      which required the State to prove that he had committed a felony offense while

      he was knowingly or intentionally a member of a criminal organization and

      that he had committed the offense at the direction of or in affiliation with a

      criminal organization. Leal presents one issue for our review, namely, whether

      the State presented sufficient evidence to support his adjudication under that

      statute.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Leal is a member of the Imperial Gangster Renegades (“IG Renegades”), a

      gang based in northwest Indiana. Rito Maciel, Jr. and Angel Garcia-Berrios

      are members of the Two Six Renegades gang, which is also based in northwest

      Indiana. On January 24, 2016, Leal and Maciel met up with Garcia-Berrios

      and went to a bar in East Chicago. While they were at the bar, Maciel received

      text and Facebook messages from Thaddeus Rodriguez, Jr., who was a member

      of the Two Six gang, a Chicago-based gang from which the Two Six Renegades




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2161 | June 10, 2019   Page 2 of 11
      had broken away. 1 Maciel did not inform Leal and Garcia-Berrios that

      Rodriguez had contacted him.


[4]   Leal, Garcia-Berrios, and Maciel left the bar at approximately 3:00 a.m. on

      January 25, and the three men drove around town in Leal’s car. While in the

      car, Maciel continued to receive messages from Rodriguez. Leal and Garcia-

      Berrios discovered that Maciel was communicating with Rodriguez. The

      “energy” in the car became a “really, really bad energy,” and Leal and Garcia-

      Berrios wanted to know where Rodriguez was. Tr. Vol. IV at 105. Rodriguez’s

      name “kept getting more brought up,” so Leal pulled his car over and took two

      guns out of the door panels. Id. Leal handed one of the guns, a Smith and

      Wesson, to Garcia-Berrios. Leal kept a 9-millimeter Glock for himself, which

      had “a laser pointer on it.” Id. at 106.


[5]   Maciel knew that there was a problem between Garcia-Berrios and Rodriguez

      because Rodriguez had stolen a necklace from Garcia-Berrios’ sister.

      Accordingly, Maciel was trying to think of reasons to not meet up with

      Rodriguez. However, Leal and Garcia-Berrios “demand[ed]” that Maciel call

      Rodriguez and put him on speaker phone. Id. at 107. While on the phone,

      Rodriguez told Maciel that he was on Olcott Avenue. At that point, Leal told

      Maciel and Garcia-Berrios that he “knew a spot to go,” and he drove his car to




      1
          Similarly, the IG Renegades factioned off of a Chicago-based gang called the Imperial Gangsters.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2161 | June 10, 2019                    Page 3 of 11
      that location. Id. at 109. When they arrived, Leal and Garcia-Berrios got out

      of the car and told Maciel to stay where he was.


[6]   Meanwhile Rodriguez was at the home of his friend, Valare Roman, who lived

      on Olcott Avenue. At around 5:00 a.m., Rodriguez exited Roman’s house. At

      the same time, Jose Acosta was also standing outside of a nearby house.

      Acosta was on the phone when he saw two men running in his direction.

      Acosta noticed that both men had guns. He specifically noticed that one of the

      guns had a red light on it. The man “who had [the gun] with the light” threw

      Acosta on the ground, hit him, robbed him, and fired three shots at him. Tr.

      Vol. II at 171. Two of the shots missed Acosta, but one hit Acosta in the leg.

      The other man approached Rodriguez, beat him, and shot at him multiple

      times. Rodriguez suffered eight bullet wounds, five of which were fatal.

      Rodriguez died at the scene, and Acosta was taken to the hospital for treatment.


[7]   Roman and other neighbors who had heard the gunshots called 9-1-1. In

      addition, ShotSpotter Alert 2 informed officers that multiple gunshots had been

      fired on Olcott Avenue. Officer John Baran with the East Chicago Police

      Department (“ECPD”) responded to the scene. Officer Baran saw Rodriguez

      on the ground with “a large amount of blood” coming from Rodriguez’s head.




      2
        ShotSpotter Alert is a system that “detects shots that are fired within the city limits,” and it “lets [officers]
      know the location where the shots were fired.” Tr. Vol. II at 114.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2161 | June 10, 2019                           Page 4 of 11
      Id. at 115. He also observed multiple shell casings and fragments around the

      scene. In total, officers recovered nine spent cartridge casings from the scene.


[8]   A few weeks later, on February 12, ECPD Detective Francisco Aleman

      conduced a traffic stop of Luis Perez-Correa. Officers discovered that Perez-

      Correa was in possession of a 9-millimeter handgun without a license, so they

      arrested him. A few hours after his arrest, Perez-Correa asked to speak with

      ECPD Detective Justin Orange, who was the lead investigator of the Rodriguez

      murder. Perez-Correa told Detective Orange that he had received the handgun

      from Leal. Perez-Correa further informed Detective Orange that Leal had told

      him that he needed to get rid of the gun “because it was the weapon that was

      used on that Thaddeus thing.” Tr. Vol. III at 218. Officers with the Federal

      Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) confirmed that

      shell casings from the gun Perez-Correa had in his possession matched the shell

      casings recovered from the scene where Rodriguez had been shot.


[9]   In March, Maciel accidentally shot himself in the leg. That shooting drew the

      attention of Detective Stuart Hinson, an ATF task force officer. Detective

      Hinson conducted two interviews of Maciel. During the second interview,

      Maciel told Detective Hinson about the events that had occurred on January

      25. At some point later, Maciel met up with Leal at a restaurant. During their

      meeting, Leal told Maciel that he thought he was “in the clear” of “having . . .

      anything to do with [Rodriguez] getting killed[.]” Tr. Vol. IV at 127. Maciel

      reported that conversation to Detective Hinson.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2161 | June 10, 2019   Page 5 of 11
[10]   The State charged Leal with one count of murder, a felony (Count I); one count

       of battery, as a Level 5 felony (Count II); and one count of criminal gang

       activity, as a Level 6 felony (Count III). The State also alleged that, at the time

       he had committed those offenses, Leal was knowingly or intentionally a

       member of a criminal organization and that he had committed those felony

       offenses at the direction of or in affiliation with a criminal organization.


[11]   The trial court held a bifurcated jury trial from July 9 through July 12, 2018.

       During the first phase of the trial, the State presented the testimony of Perez-

       Correa, who testified that Rodriguez had been “greenlighted” by a gang, which

       means that the gang had authorized someone to kill him. Tr. Vol. IV at 21.

       Perez-Correa specifically testified that Rodriguez had been greenlighted because

       “[s]omething went wrong on a lick that they were supposed to do[.]” 3 Id. at 22.

       Perez-Correa further testified that Rodriguez was a problem for the Two Six

       gang.


[12]   The State also presented the testimony of Maciel. Maciel testified gangs often

       form alliances, and that those alliances are fluid, with gang members being able

       to “pick and choose who they want to get along with” in other gangs. Id. at 89.

       Maciel also testified that, even though renegades of a gang may start their own

       faction, “they were still part of the same gang.” Id. at 87.




       3
           A “lick” is “either a robbery or pulling a hit or something.” Id. at 36.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2161 | June 10, 2019   Page 6 of 11
[13]   ATF Special Agent Jason Gore also testified at Leal’s trial. Special Agent Gore

       testified that, while the Two Six and the original Imperial Gangsters (“IG”)

       gang did not get along with each other, their respective renegade factions did.

       He further testified that the Two Six Renegades would “cli[que] up with” the

       IG Renegades. 4 Id. at 199. Special Agent Gore also testified that the

       punishment for a “problem member” of a gang would range from a beating to

       murder. Id. at 202. Detective Hinson similarly testified that problem members

       are “dealt with” in a variety of ways, including murder. Tr. Vol. V at 21.

       Additionally, Detective Hinson testified that the gang alliances in northwest

       Indiana are “fluid” and that “[p]eople are shifting loyalties and alliances quite

       often[.]” Id.


[14]   At the conclusion of the first phase of the trial, the jury found Leal guilty of

       Counts I, II, and III. The trial court entered judgment of conviction on Counts

       I and II but did not enter a judgment on Count III. The trial court then moved

       to the second phase of the trial. At the end of the second phase, the jury found

       Leal guilty of the criminal gang enhancement. The trial court entered judgment

       of conviction accordingly. The court sentenced Leal to fifty-five years for the

       murder conviction, which the court enhanced by another fifty-five years based

       on the criminal gang enhancement. The court also sentenced Leal to a




       4
         In various places, the transcript uses the spelling “clicked up.” However, that is a misspelling of the word
       “cliqued up.” See Urban Dictionary, https://www.urbandictionary.com/define.php?term=clicked+up (last
       visited May 31, 2019). And “cliqued up” means “[t]o join with another group or person; the act of being in a
       group.” See Urban Dictionary, https://www.urbandictionary.com/define.php?term=cliqued%20up (last
       visited May 31, 2019). Accordingly, we will use “clique up” and “cliqued up” throughout this opinion.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2161 | June 10, 2019                     Page 7 of 11
       concurrent term of three years for the battery conviction, for an aggregate

       sentence of one hundred and ten years. This appeal ensued.


                                          Discussion and Decision
[15]   Leal contends that the State failed to present sufficient evidence to support his

       adjudication under Indiana’s criminal organization enhancement statute. 5 Our

       standard of review on a claim of insufficient evidence is well settled:


                 For a sufficiency of the evidence claim, we look only at the
                 probative evidence and reasonable inferences supporting the
                 verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do
                 not assess the credibility of witnesses or reweigh the evidence.
                 Id. We will affirm the conviction unless no reasonable fact-finder
                 could find the elements of the crime proven beyond a reasonable
                 doubt. Id.


       Love v. State, 73 N.E.3d 693, 696 (Ind. 2017). We apply the same standard

       when reviewing the sufficiency of the evidence for a sentencing enhancement.

       See Woods v. State, 939 N.E.2d 676, 677 (Ind. Ct. App. 2010) (reviewing the

       sufficiency of the evidence for a habitual offender determination).


[16]   To adjudicate Leal under Indiana’s criminal organization enhancement statute,

       the State was required to prove that Leal had committed the murder while he

       was knowingly or intentionally a member of a criminal organization and that

       he had committed the offense at the direction of or in affiliation with a criminal




       5
           Leal does not appeal his convictions for murder or battery.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2161 | June 10, 2019   Page 8 of 11
       organization. Ind. Code § 35-50-2-15(b) (2018). On appeal, Leal asserts that

       the State failed to present sufficient evidence that he had committed the murder

       while he was a member of a criminal gang or that he had committed the murder

       at the direction of or in affiliation with a criminal organization. We cannot

       agree.


[17]   Leal does not dispute that he committed the murder with Garcia-Berrios, who

       is a Two Six Renegade. At trial, Detective Hinson and Maciel both testified

       that alliances are “fluid” and that “[p]eople are shifting loyalties and alliances

       quiet often[.]” Tr. Vol. V at 21. Further, Special Agent Gore testified that the

       Two Six Renegades and the IG Renegades “clic[que] up” with each other. Tr.

       Vol. IV at 197. And Maciel testified that renegade factions would “clique up”

       to help each other take care of problems. Id. at 89. In other words, both

       Special Agent Gore and Maciel testified that renegade factions would join

       together and form alliances from time to time in order to help each other.

       Based on that evidence, a reasonable jury could conclude that Leal, while an IG

       Renegade, had “cliqued up” with Garcia-Berrios and the Two Six Renegades.


[18]   Further, Maciel testified that, even if a person is part of the renegade faction,

       that person is still part of the same gang. Because the State presented evidence

       that Leal had “cliqued up” with the Two Six Renegades, the State also

       presented evidence that Leal was affiliated with the Two Six gang. Similarly,

       the State presented evidence that Garcia-Berrios, as a Two Six Renegade, was

       also part of the Two Six gang.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2161 | June 10, 2019   Page 9 of 11
[19]   At trial, Perez-Correa testified that Rodriguez was a “problem” for his gang, the

       Two Six. Tr. Vol. IV at 36. He further testified that Rodriguez had been

       “greenlighted,” which means that “anyone can kill you.” Id. at 21. In addition,

       both Special Agent Gore and Detective Hinson testified that problem members

       are “dealt with” in a variety of ways, including murder. Tr. Vol. V at 21.

       Based on that evidence, a reasonable jury could conclude that Garcia-Berrios, a

       member of the Two Six gang, and Leal, who had “cliqued up” with Garcia-

       Berrios, had murdered Rodriguez at the direction of or in affiliation with the

       Two Six gang in order to take care of a problem.


[20]   Still, Leal asserts that the State failed to present sufficient evidence to

       demonstrate that the criminal organization enhancement applies because there

       is no evidence that the IG Renegades is a criminal organization. But whether

       the IG Renegades is a criminal organization is irrelevant to the question on

       appeal. As discussed above, Leal had “cliqued up” with the Two Six

       Renegades to help Garcia-Berrios murder Rodriguez. And Leal does not

       dispute that the Two Six Renegades is a criminal organization. He further

       contends that the State failed to present sufficient evidence to demonstrate that

       the supposed new gang he had formed with Garcia-Berrios had at least three

       members. But, as discussed above, Leal and Garcia-Berrios did not murder

       Rodriguez as members of a new gang but, rather, they murdered Rodriguez

       while affiliated with the Two Six gang.


[21]   In sum, the State presented evidence that Leal had “cliqued up” with the Two

       Six gang to help Garcia-Berrios murder another member of the Two Six gang

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2161 | June 10, 2019   Page 10 of 11
       who had been “greenlighted.” Leal’s contentions on appeal are simply requests

       that we reweigh the evidence, which we cannot do. The State presented

       sufficient evidence to demonstrate that Leal murdered Rodriguez while a

       member of a criminal organization and at the direction of or in affiliation with a

       criminal organization. We therefore affirm Leal’s adjudication under the

       criminal organization enhancement statute.


[22]   Affirmed.


       Pyle, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2161 | June 10, 2019   Page 11 of 11